Citation Nr: 0826536	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  05-25 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left shoulder disability.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right leg disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
April 1958.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO determined that the veteran had 
not submitted new and material evidence to reopen the claims 
of entitlement to service connection for left shoulder and 
right leg disabilities.  

In May 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  


FINDINGS OF FACT

1.  Service connection for a left shoulder disability was 
denied in an August 2001 rating decision.  The veteran was 
notified of this decision and of his appeal rights.  He did 
not appeal the decision.  

2.  Since the August 2001 rating decision which denied 
service connection for a left shoulder disability, evidence 
that relates to an unestablished fact necessary to 
substantiate the claim has not been presented or secured.  

3.  Service connection for a right leg disability was denied 
in an August 2001 rating decision.  The veteran was notified 
of this decision of his appeal rights.  He did not appeal the 
decision.  

4.  Since the August 2001 rating decision which denied 
service connection for a right leg disability, evidence that 
relates to an unestablished fact necessary to substantiate 
the claim has not been presented or secured.  


CONCLUSIONS OF LAW

1.  The August 2001 rating decision, which denied entitlement 
to service connection for a left shoulder disability, is 
final, and evidence received since that decision is not new 
and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156(a), 20.1103 (2007).

2.  The August 2001 rating decision, which denied entitlement 
to service connection for a right leg disability, is final, 
and evidence received since that decision is not new and 
material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide. 

The Board finds that the VCAA notice requirements have been 
satisfied by the January 2004 VCAA letter sent to the 
veteran.  In the letter, the veteran was informed that in 
order to substantiate a claim for service connection, the 
evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post-service disability and the disease or injury in 
service, which was usually shown by medical records or 
medical opinions.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.    

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (holding 
evidence is material if it is relevant to and probative of an 
issue that was a specified basis for the last final 
disallowance).  The veteran has been apprised of the 
information necessary to reopen his claims in the January 
2004 VCAA letter.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal, VA obtained VA outpatient treatment 
records from May 1998 to December 2003.  Attempts to obtain 
the veteran's service records from the National Personnel 
Records Center (NPRC) have been made.  The RO determined that 
the veteran's claims file was a "rebuilt file," and there 
were no service treatment records available.  As of June 
2007, the RO concluded that all efforts to obtain the 
veteran's service records have been exhausted and further 
attempts would be futile.  The Board notes that there is no 
determination on record whether or not the veteran's service 
records are fire-related, although it appears from the claims 
file that his case is a records reconstruction case.  The 
Board nevertheless recognizes that it has a heightened duty 
to explain its findings and conclusions because of the 
missing records and to carefully consider the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  In 
this case, the veteran has been advised of the RO's 
unsuccessful efforts and has been requested to send any 
pertinent records he has in his possession.  In February 
2004, the veteran informed the RO that he had no additional 
medical evidence to submit, and in May 2007, he reported that 
he was not in possession of his service treatment records.  
Thus, the Board concludes the VA's heightened duty to assist 
the veteran has been satisfied.

VA has not provided the veteran with an examination in 
connection with his claims; however, the Board finds that VA 
was not under an obligation to have the veteran examined for 
his claims.  The veteran has not brought forth new and 
material evidence to reopen the claims.  38 C.F.R. § 
3.159(c)(4)(iii) states that paragraph (c)(4) applies to a 
claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured.  For these 
reasons, the Board finds that VA was not under an obligation 
to provide an examination in connection with his claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Applicable Laws and Regulations
A.  New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.  

B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service injury or disease; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the clam or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Decision  

At the time of the August 2001 rating decision, which denied 
service connection for left shoulder and right leg injuries, 
the evidence of record consisted of the veteran's 
immunization record during his active duty and VA outpatient 
treatment records from May 1998 to May 1999.  In the August 
2001 rating decision, the RO noted that the veteran's service 
treatment records were unavailable, and the veteran had 
indicated that he was not in possession of his service 
treatment records.  Otherwise, VA outpatient treatment 
records from May 1998 to May 1999 were negative for any 
complaints, treatment or diagnoses for left shoulder and 
right leg disabilities.  As such, the RO denied the veteran's 
claims because there was no evidence of the veteran's claimed 
left shoulder and right leg injuries of record.  The veteran 
was notified of the denial in an August 2001 letter, 
including his appeal rights, and he did not appeal the 
decision.  Thus, the August 2001 decision is final.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

During the May 2008 hearing, the veteran testified that he 
injured his right leg and left shoulder during his active 
military service.  He explained while fighting a fire in San 
Bernardino in 1956, a tree fell on his shoulder causing his 
current left shoulder disability, and his right leg "went 
out" in 1966.  The veteran asserts that service connection 
is warranted for his left shoulder and right leg 
disabilities.  

Based upon the evidence of record, the Board finds that the 
veteran has not presented evidence since the August 2001 
rating decision which raises a reasonable possibility of 
substantiating the claims of service connection for left 
shoulder and right leg disabilities.  Since the August 2001 
rating decision, the evidence received into the record 
includes VA outpatient treatment records from January 2001 to 
December 2003, and testimony elicited during a May 2008 Board 
hearing.  The VA outpatient treatment records note complaints 
of bilateral leg numbness; however, a September 2001 
electromyography (EMG) study revealed only left peroneal 
axonal loss.  The Board notes that VA outpatient treatment 
records are negative for any complaints, treatment, or 
diagnosis of a left shoulder disability.  

While the evidence submitted in connection with the veteran's 
claims is new, in that it was not previously of record, it is 
not material, as it does not show that the veteran's claimed 
left shoulder and right leg disabilities are related to 
service.  The Court has held that additional evidence, which 
consists merely of records of post-service treatment that do 
not indicate that a condition is service connected, is not 
new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  
As previously mentioned, the Board notes that the veteran 
testified during the Board hearing that his left shoulder and 
right leg injuries were incurred during service; however, no 
medical professional has indicated that the veteran's left 
shoulder and right leg disabilities are related to his active 
military service.  More importantly, the record contains no 
evidence of a current disability pertaining to the veteran's 
left shoulder and right leg.  Lay assertions on medical 
causation do not constitute material evidence to reopen a 
previously denied claim.  See Moray v. Brown, 5 Vet. App. 211 
(1993).  The Board concludes that this information, while 
new, does not raise a reasonable possibility of 
substantiating the claims.

In summary, and for the reasons and bases set forth above, 
the Board finds that the evidence received in conjunction 
with the claims to reopen are not new and material, and does 
not serve to reopen the claims for service connection for 
left shoulder and right leg disabilities.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the 
evidence is not new and material, no further adjudication of 
the claims are warranted.  See Kehoskie v. Derwinski, 2 Vet. 
App. 31 (1991).  Because the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).


ORDER

New and material evidence not having been presented, the 
application to reopen a claim of service connection for a 
left shoulder disability is denied.  

New and material evidence not having been presented, the 
application to reopen a claim of service connection for a 
right leg disability is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


